Citation Nr: 1034993	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1971.

This matter came before the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal was remanded for additional development in April 2009.  
The Board notes that the April 2009 remand included referral of 
the issue of a total rating based on unemployability due to 
service-connected disability.  It is unclear whether the RO has 
taken appropriate action with respect to this claim.  Moreover, 
in a June 2010 letter to the Board the Veteran also raised a 
claim for an increased rating for his posttraumatic stress 
disorder.  Therefore, these issues are referred to the RO for 
appropriate action.


FINDING OF FACT

The preponderance of the competent and credible evidence shows 
that hepatitis C was not shown in service, that hepatitis C was 
not shown for many years after service, and that there is no 
relationship between the Veteran's current hepatitis C and his 
military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2004 discussed the evidence necessary to 
support a claim for service connection.  The Veteran was invited 
to identify or submit evidence supportive of his claim, and the 
letter discussed the types of evidence that would support the 
claim.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.  

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letters as well as the rating decision, 
the statement of the case, the supplemental statements of the 
case, and remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).  

Given the above, the Board finds that the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim.

With respect VA's duty to assist, the Board finds that to the 
extent possible all identified and available in-service and post-
service records have been associated with the claim's file 
including the Veteran's records on file with the Social Security 
Administration (SSA).  Following the April 2009 remand, the 
Veteran was also provided a VA examination in July 2009 in which 
the examiner provided a medical opinion as to the origins of his 
hepatitis C, after a review of the record on appeal and after 
specific citation to the evidence found in the record including 
the VA and Department of the Air Force memorandum concerning the 
relationship between HCV and jet injectors, which the Board finds 
adequate to adjudicate the claim and which satisfies the 
directives of the April 2009 remand.  The Board has reached this 
conclusion, despite the Veteran's representative's claim to the 
contrary in its June 2010 Informal Hearing Presentation, because 
after a review of the record on appeal and examinations of the 
claimant the examiner provided a medical opinion as to the 
origins or etiology of the claimant's hepatitis C which opinion 
was based on citation to relevant evidence found in the claim's 
files including the above mentioned memorandum.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only 
substantial, and not strict compliance with the terms of a remand 
request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination more than substantially complied with 
the Board's remand order).

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran claims entitlement to service connection for HCV, 
which he asserts was incurred due to military service.  
Specifically, the Veteran alleges that he developed hepatitis C 
as a result of inoculations via injector-gun upon entry into 
service.

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed HCV is the result of participation in 
combat with the enemy.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Charles v. Principi, 16 Vet. App. 370 (2002); 
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In Jefferson v. Principi, 271 F.3d 
1072 (Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id, at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service treatment records disclose that the Veteran received 
various immunizations during service, to include those for 
smallpox, typhoid, tetanus, cholera, yellow fever, polio, and 
influenza.  These records are negative for any diagnosis, 
complaint, or abnormal finding pertaining to HCV or otherwise 
document complaints, diagnoses, or treatment related to the 
Veteran's liver.  In May 1971 the Veteran reported that he had 
been "tripping" due to drug use.  In November 1971 he indicated 
that he had been experiencing flashbacks from an LSD trip.  On 
discharge examination in November 1971, the Veteran endorsed a 
drug habit.  Physical examination revealed no abnormalities of 
the abdomen or viscera.  The Veteran was deemed qualified for 
discharge.

In September 2003, the Veteran presented to a VA clinic to 
establish care.  He admitted to alcohol abuse and indicated that 
he was single and had had multiple sexual partners without 
protection.  He denied a history of blood transfusion and 
intravenous drug use.  The provider noted that he had tattoos on 
both shoulders.  

A November 2003 VA treatment record indicates that the Veteran's 
laboratory results indicated that he was positive for HCV.

A March 2004 VA treatment record indicates the Veteran's history 
of HCV.  The provider noted that significant history included 
alcohol use and many sexual partners.  Subsequent VA treatment 
records show HCV.  

In July 2004 the Veteran stated that he had not engaged in high 
risk sexual activity, but that he always used protection.  He 
indicated that he had tattoos.  

Of record is a June 2004 memorandum by the Acting Director of 
VA's Compensation and Pension Service.  It concludes that the 
large majority of HCV infections can be accounted for by known 
modes of transmission but that it was biologically plausible that 
transmission could occur via a jet injector.  The Acting Director 
indicated that it was essential that the repot upon which the 
determination of service connection was made included a full 
discussion of all modes of transmission and a rationale as to why 
the examiner believes the air gun was the source of an individual 
Veteran's HCV.

Also of record is an August 2005 memorandum from the Department 
of the Air Force concerning HCV and jet injectors.  It notes that 
HCV blood tests did not indicate the timing of transmission and 
that a review of the individual's clinical history might be 
useful.  It indicates that the clinical history might include 
potential opportunities for transmission, occupational exposure 
to blood and bodily fluids, and the onset date of symptoms that 
could be consistent with acute liver disease.  This memorandum 
also notes that the incubation period for HCV is six to nine 
weeks but could range from two to weeks to six months, and that 
those who develop symptoms experienced insidious loss of 
appetite, nausea, vomiting, abdominal discomfort, and sometimes 
jaundice.

A VA examination was carried out in July 2009.  The Veteran's 
history was reviewed.  The examiner noted that the Veteran had 
been diagnosed with HCV in approximately September 2003.  The 
Veteran reported a history that included heavy alcohol use, 
noting that he had once drunk one fifth of alcohol and half a 
case of beer every day.  He noted that three or four years 
previously he had changed his diet and decreased his drinking.  
Regarding risk factors for HCV, he denied blood transfusions and 
intravenous drug use.  He denied other blood exposure.  He 
endorsed multiple sexual partners.  He indicated that he had two 
tattoos, and that he received one in 1987 and the other in 1989.  
He stated that at induction, he received inoculations via a jet 
injector.   Following examination, the diagnosis was hepatitis C.  
The examiner concluded that the potential risk factor was 
placement of tattoos which was done after service.  He also noted 
that the Veteran had multiple sexual partners following service.  
He opined that it was not at least as likely as not that HCV was 
due to jet gun injectors in service, as the medical literature 
was insufficient to determine a cause and effect relationship.

Having carefully reviewed the record, the Board concludes that 
service connection for HCV is not warranted.  In that regard, the 
Board observes that there is no evidence that HCV manifested in 
service or until years thereafter.  There is a remarkable lack of 
credible evidence of pathology or treatment in proximity to 
service or within many years of separation. The normal findings 
at service discharge and the Veteran's specific denial of 
pertinent history are far more probative as to incurrence than 
lay statements to the contrary.  The Board finds the negative and 
silent record to be far more probative than the Veteran's remote, 
unsupported assertions.  Notably, documents submitted by the 
Veteran indicate that the incubation period for HCV could be from 
six weeks to six months, and that those who develop symptoms 
experienced insidious loss of appetite, nausea, vomiting, 
abdominal discomfort, and sometimes jaundice.  In light of the 
Veteran's argument that his HCV was caused by a jet injector gun, 
the Board notes that the symptoms named in materials submitted by 
the Veteran are not reflected in the service treatment records.  
The Board additionally observes that the materials submitted by 
the Veteran discuss the plausibility of a relationship between 
inoculations by a jet injector, but do not draw a causal 
relationship between his HCV and his in-service inoculations.  
Conversely, the VA examiner identified the probable risk factor 
for the Veteran's HCV as tattoos.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
of HCV, it does not contain competent evidence which relates that 
disease to any injury or disease in service.  The Board has 
considered the Veteran's argument that HCV was caused by a jet 
injector at the outset of his service.  However, the Board finds 
that the etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Moreover, a competent VA examiner considered the 
appellant's lay reports regarding risk factors, but also 
considered the lack of documented diagnosis in the years 
thereafter, the nature of his current complaints, and his 
reported risk factors in service and thereafter and ultimately 
concluded that HCV is not related to service. The Board finds 
that this opinion by a competent health care specialist is the 
most probative evidence of record as to a relationship between 
the claimed disability and service, and that it outweighs the 
appellant's lay assertions of a relationship as well as the 
general information regarding the plausibility of such.

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection. Consequently, the doctrine of reasonable doubt is not 
applicable in the instant appeal. 38 U.S.C.A § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


